Valentine, J.;
I concur in the decision of this case; but I do not wish to express any opinion upon the question whether the ten acres of land occupied by the plaintiff below was ever a part of the homestead of the defendants below or not. I think that there was such a “joint consent of husband and wife” at the time the contract for the land was made, and during the time that the plaintiff below was holding *427possession of the land, and making lasting and valuable-improvements thereon, under this contract, and during the-time that the plaintiff below was paying for the same, (which, was partially done by washing for the defendants,) that even if the land was a part of the defendants’ homestead thedcfendants thereby so far alienated the same in equity that a court of equity has power to and will enforce a completion of the alienation by enforcing a specific performance of the contract. Judgment affirmed.